Chase, Ch. J.
The court are of opinion, and so direct the jury,'that the tender- of the bond to the. defendant in the manner stated, and the refusal of it by the defendant, ought not in any manner to influence or affect the decision of this case, nor the verdict of the jury thereon. The plaintiff excepted. Verdict and judgment for the defendant.
The plaintiff appealed to the Court of Appeals; and the case was argued in that court at-June term 1808, by Martin and Key, for the Appellant., and the Appellant in proper person; and by Johnson, (Attorney-General,) and Magruder, for the Appellee, before Tilghman, Nicholson and Gantt, J. It was continued under curia ad. 'cult, and in consequence of the death of Judge Tilghman, until December term 1809, when the Appellant dismissed his appeal.